Exhibit 99.1 Energy XXI Reports Audited Fiscal Year-end Results And Provides Operational Update · Fiscal 2012 EBITDA rises 69% to a record $851 million · Production Increases 27% for the year · Net debt to capitalization reduced to 39% · Proved reserves climb to 120 MMBOE, 71% liquids HOUSTON – Aug. 8, 2012 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal fourth-quarter and full-year financial and operating results for the period ended June30, 2012, and provided an operational update. For the 2012 fiscal fourth quarter, adjusted earnings before interest, taxes, depreciation, depletion and amortization (adjusted EBITDA) was a $223.1million on revenues of $341.9million, as volumes reached a record quarterly average of 47,600 barrels of oil equivalent per day (BOE/d), 68percent of which was oil.These results compare with 2011 fiscal fourth-quarter adjusted EBITDA of $165.9million on revenues of $282.8million and volumes of 42,100 BOE/d, up 34 percent, 21 percent and 13 percent, respectively.Net income available for common shareholders in the 2012 fiscal fourth quarter totaled $78.3million, or $0.93 per diluted share, compared with fiscal 2011 fourth-quarter net income available for common shareholders, excluding special items, of $26.8million, or $0.36 per diluted share. For the full fiscal year ended June 30, 2012, adjusted EBITDA reached a record $850.7 million, up 69 percent from the $504.5million generated in fiscal 2011.Fiscal 2012 net income available for common shareholders was $316.7million, or $3.85 per diluted share, on revenues of $1.3 billion and production of 44,100BOE/d.These results compare with net income available for common shareholders for fiscal 2011 of $27.7million, or $0.42 per diluted share, on revenues of $859.4 million and production of 34,600BOE/d. “Fiscal 2012 was a record year for production, EBITDA, net income and reserves,” EnergyXXI Chairman and CEO John Schiller said.“Our successful oil-focused development program drove these results, with the primary goal of generating substantial free cash flow to bolster the balance sheet.Even with this low-risk approach, without the contribution of a single exploration well, we were able to replace nearly 120 percent of production and grow reserves 3 percent.For fiscal 2013, we remain focused on growing oil production through the exploitation and development of our core assets while deploying 15 percent of our capital to exploration in the shallow waters of the Gulf of Mexico.” Year-end Reserves The company’s June 30, 2012 fiscal year-end proved reserves were estimated at 119.6 million barrels of oil equivalent (MMBOE), up 3 percent from the June 30, 2011 fiscal year-end reserves.Energy XXI added 19.2MMBOE of proved reserves primarily through discoveries, extensions of existing fields and revisions, while producing 16.1 MMBOE. The all-sources reserves replacement rate was 119 percent. NSAI provided the year-end reserves estimates.All of the company’s proved reserves are in the Gulf of Mexico or U.S. Gulf Coast, 68 percent are proved developed, 71 percent are oil and natural gas liquids, and 29 percent are natural gas.The tables set forth below provide additional information relating to the company’s reserves, including cost-incurred data. The following fiscal year-ended June 30, 2012 estimated proved, probable and possible reserves attributable to the company’s net interests in oil and gas properties were prepared by NSAI, in conjunction with in-house reservoir engineers. June 30, 2012 Oil NGL’s Gas Equivalent PV10% (MBBL) (MBBL) (MMCF) (MBOE) $ )1 Proved Developed Producing Proved Developed Non-Producing Proved Undeveloped Proved Reserves Probables Proved + Probables Possibles Total Resources (1) Before tax, as of June 30, 2012, using prices of $95.67 per barrel of oil and $3.15 per MMBTU of gas, before differentials, based on the SEC-prescribed first-of-the-month average prices for the preceding 12 months. -2- Exploration and Development Activity At the West Delta 73 field (100% WI / 83% NRI), the Rosebank well is online and producing 800 BOE/d net.The well was completed in July but due to rig moves was not fully placed on production until the first week of August.This well penetrated the F-40 sand and is producing approximately 85 percent oil. The Don Tomas well at Main Pass (WI 100% / 78% NRI) has been successfully completed and is currently being tested.As previously announced, initial logs indicated the well encountered 195 feet of net pay within the BA-4AA sand.The company has also logged an additional 89 feet of net pay in the BA-4B and J-6 sands and will evaluate a second well up-dip to develop the additional pay sands. At Grand Isle 16 (WI 100% / NRI 87%), the Pi development well has been completed and is testing.The well encountered 400 feet of net pay, primarily oil, in multiple sands.The well currently is being brought online with a flowing tubing pressure of 1,850 psi, which the company believes will allow production of approximately 1,200 BOE/d net.At Grand Isle, the company expects to drill as many as six development wells and recomplete another five wells in the current fiscal year. Capital Program Estimates The company has received approval from its board of directors to proceed with a capital expenditure budget of $700 million for fiscal year 2013, which began July 1, 2012.Drilling, completion and facilities for the company’s core assets account for $505 million of the total capital budget, with $322 million going toward exploration and development at the acquired ExxonMobil properties and $183 million allocated toward the exploration and development of the legacy assets.Another $94 million is allocated to the ultra-deep exploration and development program.The remainder of the capital budget is allocated to general and administrative, land and abandonment costs. -3- ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below are reconciliations of net income to the following non-GAAP financial measure: Adjusted EBITDA.The company uses this non-GAAP measure as a key metric for the management of the company and to demonstrate the company's ability to internally fund capital expenditures and service debt. Quarter Ended June 30, Year Ended June 30, Net Income as Reported $ Total other expense Depreciation, depletion and amortization Duplicate June 2011 Insurance Expense — — Income tax expense (benefit) Adjusted EBITDA $ Adjusted EBITDA Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted -4- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments 22 Total Current Assets Property and Equipment Oil and natural gas properties - full cost method of accounting, including $418.8 million and $467.3 million of unevaluated properties not being amortized at June 30, 2012 and 2011, respectively Other property and equipment Total Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Other Assets Derivative financial instruments — Deferred income taxes — Debt issuance costs, net of accumulated amortization and other assets Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ Accrued liabilities Notes payable Asset retirement obligations Derivative financial instruments — Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities Deferred income taxes — Asset retirement obligations Derivative financial instruments — Other liabilities — Total Liabilities Stockholders’ Equity Preferred stock, $0.001 par value, 7,500,000 and 2,500,000 shares authorized at June 30, 2012 and 2011, respectively 7.25% Convertible perpetual preferred stock, 8,000 shares issued and outstanding at June 30, 2012 and 2011, respectively — — 5.625% Convertible perpetual preferred stock, 814,117 and 1,050,000 shares issued and outstanding at June 30, 2012 and 2011, respectively 1 1 Common stock, $0.005 par value, 200,000,000 shares authorized and 79,147,340 and 76,203,574 shares issued and 78,837,697 and 76,202,921 shares outstanding at June 30, 2012 and 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss), net of income taxes ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ -5- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, except per share information) Quarter Ended June 30, Year Ended June 30, (unaudited) (unaudited) Revenues Crude oil sales $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes Gathering and transportation Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense (Gain) Loss on derivative financial instruments ) Total Costs and Expenses Operating Income Other Income (Expense) Bridge loan commitment fees — — — ) Loss on retirement of debt — ) — ) Interest income and other ) 22 71 Interest expense ) Total Other Expense ) Income Before Income Taxes Income Tax Expense Net Income Induced Conversion of Preferred Stock 10 Preferred Stock Dividends Net Income Available for Common Stockholders $ Earnings per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted -6- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Quarter Ended June 30, Year Ended June 30, Cash Flows From Operating Activities (unaudited) (unaudited) Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense Change in derivative financial instruments Proceeds from sale of derivative instruments — — Other – net ) Accretion of asset retirement obligations Amortization of debt discount andpremium — — ) Amortization and write-off of debt issuance costs and other Stock-based compensation Payment of interest in-kind — — Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses and other current assets ) Settlement of asset retirement obligations ) Accounts payable and accrued liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions ) ) ) Capital expenditures ) Insurance payments received — — Proceeds from the sale of properties ) Other ) ) ) (8 ) Net Cash Used in Investing Activities ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs 22 Conversion of preferred stock to common ) (1 ) ) ) Dividends to shareholders ) Proceeds from long-term debt Payments on long-term debt ) Debt issuance costs ) — ) Other 79 15 ) ) Net Cash Provided by (Used in) Financing Activities ) ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ -7- Year Ended June 30, Operating Highlights (In Thousands, Except per Unit Amounts) Operating revenues Crude oil sales $ Natural gas sales Hedge gain (loss) ) ) Total revenues Percent of operating revenues from crude oil Prior to hedge gain (loss) 93
